Citation Nr: 1510816	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for residuals of right ankle injury.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Subsequent to the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issues of entitlement to service connection for residuals of a right ankle injury and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The competent medical evidence of record does not support a finding that the Veteran's claimed prostate cancer is due to his military service.  



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2005, February 2006, and March 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO has obtained service treatment records and post-service treatment records.  The RO also obtained service personnel records pertaining to the Veteran's radiation risk activities.  Furthermore, the RO arranged for the required development specific to cases involving disease alleged due to radiation exposure, including inquiry with the Department of the Air Force Master Radiation Exposure Registry and the Air Force Safety Center.

The Board recognizes that a medical opinion was not obtained as to the claimed prostate cancer.  However, such opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as detailed below, there is no competent evidence of ionizing radiation exposure in service, the Veteran does not otherwise contend that his prostate cancer is related to service, and there is no medical evidence suggesting his prostate cancer is related to service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.
A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2014).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2014); 38 C.F.R. § 3.309(d) (2014).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) (2014).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2014).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2014).

In this matter, the Veteran contends that he developed prostate cancer as a result of exposure to ionizing radiation during his military service.  See, e.g., the Board hearing transcript dated December 2014.  For the reasons set forth below, the Board finds that the service connection is not warranted.

The evidence shows that prostate cancer was initially diagnosed in May 2002, decades following the Veteran's discharge from service.  See the VA treatment records dated May 2002, August 2002, & July 2005.  There is no contention that symptoms of prostate cancer were first experienced by the Veteran in service or that prostate cancer is otherwise directly related to service.  As such, the Board will focus on the Veteran's primary argument that prostate cancer is due to exposure to ionizing radiation.

In addition to the laws and regulations cited above, service connection may also be granted as a matter of presumption.  Significantly, certain chronic diseases, such as malignant tumors, although not manifested during service, may be service-connected if manifest within certain prescribed periods following service discharge. Malignant tumors, for instance, must be manifest to a degree of 10 percent within one year of service discharge. 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Here, prostate cancer was not manifest until 2002, years after active duty discharge.  As such, these presumptive provisions are not applicable.

In addition, certain radiogenic diseases and cancers have been presumptively associated with exposure to radiation.  See 38 C.F.R. § 3.309.  Prostate cancer, however, is not among the listed cancers that are associated with radiation-exposed veterans.  See 38 C.F.R. § 3.309(d).  It is, however, a "radiogenic disease" and requires VA to accomplish certain actions prior to adjudicating the claim.  38 C.F.R. § 3.311 (2014).

The Veteran asserts that he was exposed to ionizing radiation in his military occupational specialty (MOS) of security policeman while stationed in Lahr, Germany.  Specifically, he contends that he sustained radiation exposure while routinely guarding an airplane loaded with nuclear weapons.  See the Board hearing transcript dated December 2014.

Critically, however, the evidence of record does not support a finding that the Veteran was exposed to ionizing radiation during his military service.  As noted above, the Veteran's MOS was security policeman.  He is not a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3), in that there is no evidence he participated in a radiation-risk activity, which is defined under 38 C.F.R. § 3.309(b)(i) and (ii).

As the Board understands it, the Veteran believes he might have been exposed to radiation.  See the Board hearing transcript dated December 2014.  As prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311, the RO undertook appropriate development to determine the extent, if any, of the Veteran's exposure to radiation pursuant to 38 C.F.R. § 3.311.  In response to the RO's inquiry, the Department of the Air Force submitted an August 2006 letter, which stated, "we queried the USAF Master Radiation Exposure Registry (MRER)...for records of occupational radiation exposure monitoring.  We found no exterior or interior exposure data on this individual."  Additionally, in a December 2008 letter, the Department of the Air Force indicated, "[t]he Air Force Safety Center reviewed the Veteran's official personnel records from the National Personnel Records Center and did not find evidence of duties that would have involved close proximity to radioactive nuclear weapons components.  As such, no dose was given for the Veteran."

Accordingly, the record does not demonstrate that the Veteran was exposed to ionizing radiation.  To this end, it is clear that the Veteran has merely speculated that he was exposed to radiation.  He has presented no objective evidence which even hints that such was the case.  The probative value of the Veteran's beliefs of in-service radiation exposure, are greatly outweighed by the evidence of record including the reports of the MRER and the Air Force Safety Center.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (in evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record).  The Board accordingly finds that the Veteran was not exposed to radiation during his military service.  The claim fails on this basis.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for prostate cancer pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) as a chronic disease, and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for residuals of prostate cancer is denied.


REMAND

The Veteran also asserts entitlement to service connection for residuals of a right ankle injury and bilateral hearing loss.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims remaining on appeal must be remanded for further evidentiary development.

With respect to the right ankle claim, the Veteran and his spouse offered personal testimony concerning the continuity of right ankle symptomatology dating from the Veteran's military service.  To this end, the Veteran's service treatment records show that he strained his right ankle in November 1969.  His October 1972 service separation examination does not show any continuing right ankle symptomatology.  In an August 1976 statement, the Veteran indicated that he injured his ankle in June 1976, "I was under doctor's care for nearly a month and the pain was quite prohibitive so attending classes was unfeasible."

The Veteran was afforded a VA examination in October 2013 at which time the examiner determined the claimed right ankle condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]here is insufficient clinical evidence to support a diagnosis of a right ankle fracture while serving in the military.  The records show that he had a right ankle sprain that resolved."  The examiner continued, the Veteran "has not had an evaluation of his right ankle.  Therefore, there is no evidence to show an on-going concern regarding the right ankle."

In support of his claim, the Veteran recently submitted a September 2014 statement from Dr. S.K., who indicated that the Veteran "has a chronic ankle and knee injury."  In a September 2014 statement, Dr. R.S. stated that the Veteran "has degenerative changes in his right ankle most likely from previous ankle trauma."  The medical nexus opinion from Dr. R.S. provides no rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Critically, there remain questions of whether the Veteran's currently right ankle disability was caused or aggravated by his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A VA opinion is therefore necessary to determine the etiology of this claimed disability.

As to the claimed bilateral hearing loss, the Veteran was afforded a VA examination in October 2013 at which time the bilateral hearing threshold levels documented by the VA audiology examiner were sufficient to constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner provided insufficient rationale to support his conclusion that the Veteran's hearing loss was not likely related to service.  Specifically, the examiner noted that the service separation examination documented hearing within normal limits, bilaterally.  The examiner then stated, "[t]here is no scientific bases for the existence of delayed onset hearing loss due to acoustic trauma."

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
Given the incomplete medical picture, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to his military service.  The examiner should address the Veteran's in-service noise exposure during active duty and his competent reports of hearing loss symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since July 2014.  All such available documents should be associated with the claims file.

2. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed right ankle disability was incurred during the Veteran's military service or is otherwise related to his service.  In rendering this opinion, the examiner should address the Veteran's contentions of right ankle symptomatology dating from his military service as well as the August 1976 statement, referenced above.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Then, refer the VA claims file to a VA audiologist to obtain an opinion as to whether the Veteran's bilateral hearing loss is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


